DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beldock et al. (US. 9,178,324 B2).
In Regards to Claim 1:
Beldock teaches a connector system (100) comprising a receptacle (106) configured for mounting on a structure (108) having a curved sidewall (See Reproduced Drawing 1) with an opening (See Reproduced Drawing 1) formed therein, the receptacle (106) comprising: 
a plurality of electrical contacts (124/126); 
a shell (214) having a curved outer surface (See Reproduced Drawing 1); and an electrically-insulating insert (236) mounted at least in part in the shell (214) and having a curved outer surface (See Reproduced Drawing 1), wherein: 
the insert (236) has a plurality of bores (See Reproduced Drawing 1) formed therein and extending inward from the outer surface of the insert (See Reproduced 
In Regards to Claim 2:
Beldock teaches the system of claim 1, wherein the outer surface of the shell (See Reproduced Drawing 1) is configured to abut an inner surface of the sidewall (See Reproduced Drawing 1) when the receptacle (106) is mounted on the structure (108).
In Regards to Claim 3:
Beldock teaches the system of claim 2, wherein the outer surface of the insert (See Reproduced Drawing 1) is configured to lie approximately flush with an outer surface of the sidewall (See Reproduced Drawing 1) when the receptacle (106) is mounted on the structure (108).
In Regards to Claim 7:
Beldock teaches the system of claim 1, wherein the electrical contacts (124/126) are socket contacts.
In Regards to Claim 8:
Beldock teaches the system of claim 7, wherein an entrance to each of the electrical contacts (124/126) is recessed in relation to the outer surface of the insert (See Reproduced Drawing 1).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Beldock et al. (US. 9,178,324 B2).
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 2, Beldock does not teach wherein the outer surface of the shell has a radius of curvature approximately equal to a radius of curvature of the inner surface of the sidewall.
However, It would have been obvious to have the outer surface of the shell has a radius of curvature approximately equal to a radius of curvature of the inner surface of the sidewall, from common knowledge and common sense of a person of ordinary skill in the art before the effective filing date of the invention was made.  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). To provide two mating surfaces fit together with approximately have the same shape.

In Regards to Claim 5:
All claim limitations are discussed with respect to Claim 3, Beldock does not teach wherein the outer surface of the insert has a radius of curvature approximately equal to a radius of curvature of the outer surface of the sidewall.
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). To provide two mating surfaces fit together with approximately have the same shape.
Allowable Subject Matter
Claims 6 and 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 6 and 9-19, these limitations, in combination with remaining limitations of claims 6 and 9-19, are neither taught nor suggested by the prior art of record.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831